 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   GREAT AMERICAN INSURANCE                           Case No.: 19-CV-1173-CAB-NLS
     COMPANY,
12
                                       Plaintiff,       ORDER GRANTING DEFENDANTS’
13                                                      MOTIONS TO DISMISS AND
     v.                                                 DISMISSING PLAINTIFF’S
14
                                                        COMPLAINT WITH LEAVE TO
     VASQUEZ MARSHALL ARCHITECTS
15                                                      AMEND
     et al.,
16                                  Defendants.
                                                        [Doc. Nos. 16, 17]
17
18
19         Before the Court are Defendant Vasquez Marshall Architects’ and Defendant BDS
20   Engineering, Inc.’s (collectively “Defendants”) motions to dismiss Plaintiff’s complaint
21   based on identical grounds. [Doc. Nos. 16, 17.] Plaintiff filed a consolidated opposition
22   to both motions [Doc. No. 19], and Defendants replied. [Doc. Nos. 20, 21.] The Court
23   deems them suitable for determination on the papers submitted and without oral argument.
24   See S.D. Cal. CivLR 7.1(d)(1).     For the reasons set forth below, the Court grants
25   Defendants’ motions to dismiss with leave to amend.
26         I.    BACKGROUND
27         Plaintiff Great American Insurance Company (“GAIC”) filed a complaint against
28   Defendants Vasquez Marshall Architects (“VMA”) and BDS Engineering, Inc. (“BDS”)

                                                    1
                                                                             19-CV-1173-CAB-NLS
 1   on June 21, 2019. [Doc. No. 1.] The complaint alleges five claims for: (1) breach of
 2   contract; (2) breach of express warranty; (3) breach of professional duty/negligence/gross
 3   negligence; (4) negligent misrepresentation; and (5) breach of implied warranty. [Id. at ¶¶
 4   46–71.1]
 5            Plaintiff alleges that on September 30, 2014, non-party K.O.O. Construction, Inc.
 6   entered into a design/build contract with the Navy for the Close Quarters Dynamic
 7   Shooting Facility Project at Camp Michael Monsoor in Pine Valley, California. [Id. at ¶
 8   9.] K.O.O. Construction then entered into a subcontract for the architectural and civil
 9   engineering portion of the work with Defendant VMA and Defendant VMA hired
10   Defendant BDS. [Id. at ¶¶ 14–19.] Essentially, the complaint alleges that Defendants held
11   themselves out as capable of meeting the expectations of the contract which did not allow
12   for any significant off-site borrow material to be brought on-site or on-site material to be
13   taken off-site (a “balanced site”) but failed to meet said expectations. [Id. at ¶¶ 14–71.]
14   According to the complaint, K.O.O. Construction assigned to Plaintiff all of the claims that
15   are the subject matter of this complaint and Plaintiff paid for the damages suffered as a
16   result of Defendants’ breach. [Id. at ¶ 3.]
17            II.    REQUEST FOR JUDICIAL NOTICE
18            Federal Rule of Evidence 201 provides that “[t]he court may judicially notice a fact
19   that is not subject to reasonable dispute because it . . . is generally known within the trial
20   court’s territorial jurisdiction; or . . . can be accurately and readily determined from sources
21   whose accuracy cannot reasonably be questioned.” FED. R. EVID. 201(b). “[U]nder Fed.
22   R. Evid. 201, a court may take judicial notice of ‘matters of public record.’” Lee v. City of
23   Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (quoting Mack v. South Bay Beer Distrib.,
24   798 F.2d 1279, 1282 (9th Cir. 1986)).
25            Defendants ask the Court to take judicial notice of K.O.O. Construction’s certificate
26
27
28   1
         Document numbers and page references are to those assigned by CM/ECF for the docket entry.

                                                        2
                                                                                       19-CV-1173-CAB-NLS
 1   of status and contractor’s license, as well as a California Court of Appeals opinion. [Doc.
 2   Nos. 16-2, 17-2.] Plaintiff has not opposed and therefore Defendants’ requests for judicial
 3   notice are granted.
 4         III.   LEGAL STANDARD
 5         To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain
 6   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
 7   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.
 8   Twombly, 550 U.S. 544, 570 (2007)). Thus, the Court “accept[s] factual allegations in the
 9   complaint as true and construe[s] the pleadings in the light most favorable to the
10   nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031
11   (9th Cir. 2008). On the other hand, the Court is “not bound to accept as true a legal
12   conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678; see also Lee v. City of
13   Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001) (“Conclusory allegations of law are
14   insufficient to defeat a motion to dismiss”). Nor is the Court “required to accept as true
15   allegations that contradict exhibits attached to the Complaint or . . . allegations that are
16   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” Daniels-
17   Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).
18         When resolving a motion to dismiss for failure to state a claim, courts may not
19   generally consider materials outside the pleadings. See Schneider v. Cal. Dep’t of Corrs.,
20   151 F.3d 1194, 1197 n.1 (9th Cir. 1998); Jacobellis v. State Farm Fire & Cas. Co., 120
21   F.3d 171, 172 (9th Cir. 1997); Allarcom Pay Television Ltd. v. Gen. Instrument Corp., 69
22   F.3d 381, 385 (9th Cir. 1995). “The focus of any Rule12(b)(6) dismissal . . . is the
23   complaint.” Schneider, 151 F.3d at 1197 n.1. “A court may, however, consider certain
24   materials—documents attached to the complaint, documents incorporated by reference in
25   the complaint, or matters of judicial notice—without converting the motion to dismiss into
26   a motion for summary judgment.” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir.
27   2003).
28         Generally, when dismissing a complaint for failure to state a claim, the court should

                                                     3
                                                                                   19-CV-1173-CAB-NLS
 1   deny opportunity to amend only if amendment would be futile. See Albrecht v. Lund, 845
 2   F.2d 193, 195 (9th Cir. 1988) (dismissal without leave to amend is appropriate if
 3   amendment “could not possibly cure the deficiency”), amended, 856 F.2d 111 (9th Cir.
 4   1988).
 5         IV.    DISCUSSION
 6         Defendants contend: (1) Plaintiff lacks standing because the complaint failed to
 7   demonstrate a valid and effective assignment; (2) Plaintiff lacks capacity to sue because
 8   K.O.O. Construction is a suspended corporation; and (3) the complaint fails to demonstrate
 9   sufficient grounds for punitive damages.           The Court addresses each of Defendants’
10   arguments in turn.
11                A. Standing
12         As a threshold matter, Defendants contend Plaintiff lacks standing because the
13   complaint fails to describe or attach any evidence or documentation of a valid assignment.
14   [Doc. No. 16 at 12–14; Doc. No. 17-1 at 8–9.]
15         “While no particular form of assignment is necessary, the assignment, to be
16   effectual, must be a manifestation to another person by the owner of the right indicating
17   his intention to transfer, without further action or manifestation of intention, the right to
18   such other person, or to a third person.” Cockerell v. Title Ins. & Trust Co., 42 Cal. 2d 284,
19   291 (1954). “If from the entire transaction and the conduct of the parties it clearly appears
20   that the intent of the parties was to pass title to the chose in action, then an assignment will
21   be held to have taken place.” McCown v. Spencer, 8 Cal. App. 3d 216, 225 (1970)
22   (citations omitted). The burden of proving an assignment “falls upon the party asserting
23   rights thereunder.” Cockerell, 42 Cal. 2d at 292. Further, “[i]n an action by an assignee to
24   enforce an assigned right, the evidence must not only be sufficient to establish the fact of
25   assignment when that fact is in issue, but the measure of sufficiency requires that the
26   evidence of assignment be clear and positive to protect an obligor from any further claim
27   by the primary oblige.”       Id. (citations omitted); see also Neptune Soc’y Corp. v.
28   Longanecker, 194 Cal. App. 3d 1233, 1242 (1987).

                                                    4
                                                                                  19-CV-1173-CAB-NLS
 1         Here, Plaintiff has failed to meet its burden of sufficiently proving the assignment in
 2   its complaint. In the complaint, Plaintiff merely asserts, “Non-party KOO has assigned to
 3   GAIC all of the claims that are the subject matter of this Complaint. GAIC is the owner of
 4   all the claims that are the subject of the Complaint and GAIC is the proper Plaintiff in this
 5   action.” [Doc. No. 1 at ¶ 3.] The “Agreement of Indemnity” Plaintiff cites to in its
 6   opposition is neither attached to nor described in the complaint.
 7         Further, as Defendants point out, the “Agreement of Indemnity” is conditional and
 8   expressly states that assignment becomes effective only upon the occurrence of one of six
 9   enumerated events. [Doc. No. 19-2 at 3–4.] Consequently, Plaintiff must sufficiently
10   establish the assignment and demonstrate the occurrence of such an event to prove the
11   assignment became effective. Plaintiff’s conclusory statement in its complaint, without
12   more, does not constitute a ‘clear and positive’ evidence of assignment.
13         “The focus of any Rule 12(b)(6) dismissal-both in the trial court and on appeal-is the
14   complaint.” Schneider, 151 F.3d at 1197 n.1; see also Bastida v. Nat’l Holdings Corp.,
15   Case No. C16-388RSL, 2016 WL 4250135, at *1 (W.D. Wash. Aug. 4, 2016) (“Plaintiffs
16   cannot save a deficient complaint from dismissal by alleging new facts in an opposition
17   brief or otherwise relying on documents outside the pleadings.”); Gerritsen v. Warner Bros.
18   Ent’mt. Inc., 112 F. Supp. 3d 1011, 1033 n.93 (C.D. Cal. 2015). Facts raised for the first
19   time in plaintiff’s opposition papers should be considered by the court in determining
20   whether to grant leave to amend or to dismiss the complaint with or without prejudice. See
21   Orion Tire Corp. v. Goodyear Tire & Rubber Co., 268 F.3d 1133, 1137–38 (9th Cir. 2001).
22         Accordingly, Plaintiff has not demonstrated a valid assignment to assert its claims
23   against Defendants but has raised facts in its opposition that suggest to the Court it should
24   allow Plaintiff leave to amend. Therefore, Plaintiff’s complaint is dismissed with leave to
25   amend to adequately demonstrate with sufficient evidence a valid assignment that became
26   effective upon the occurrence of a required event.
27                B. Capacity to Sue
28         Defendants initially alleged that Plaintiff lacks capacity to sue because K.O.O.

                                                   5
                                                                                19-CV-1173-CAB-NLS
 1   Construction is a suspended corporation and Plaintiff’s claims are based upon rights
 2   allegedly assigned by K.O.O. Construction. [Doc. No. 16 at 14–15; Doc. No. 17-1 at 9–
 3   10.] However, it appears from Defendants’ reply briefs that Defendants are now satisfied
 4   with Plaintiff’s explanation in its opposition that at the time of the alleged assignment
 5   K.O.O. Construction was a valid certified corporation and the temporary suspension has
 6   since been cured as of August 7, 2019. Accordingly, Plaintiff does not lack capacity to
 7   sue.
 8                C. Punitive Damages
 9          Lastly, Defendants contend that Plaintiff has not alleged any cause of action or basis
10   for punitive damages and that even if it had, a right to recover punitive damages is not
11   assignable. [Doc. No. 16 at 15–20; Doc. No. 17-1 at 11–14.] The Court will first address
12   whether a right to recover punitive damages is assignable before determining whether
13   Plaintiff has sufficiently alleged a right to recover punitive damages.
14                       1. Assignment of the Punitive Damages Claim
15          California law authorizes exemplary damages “where it is proven by clear and
16   convincing evidence that the defendant has been guilty of oppression, fraud, or malice,” in
17   addition to actual damages. Cal. Civ. Code § 3294. California recognizes that punitive
18   damages are not assignable if they arise from a purely personal tort action. See Murphy v.
19   Allstate Ins. Co., 17 Cal. 3d 937, 942 (1976) (emphasis added). Nevertheless, “whether
20   punitive damages may be assigned does not rely on the nature of the relief, instead it relies
21   upon the nature of the cause of action it is brought under.” Diehl v. Starbucks Corp., No.
22   CV 12–02432 AJB, 2014 WL 295468, at *12 (S.D. Cal. Jan. 27, 2014).
23          Defendants assert Murphy held that claims for punitive damages are not assignable
24   even when the underlying claim may be assigned. The Court finds the analysis of Murphy
25   by Diehl applicable here:
26          “Murphy involved an assignment of a cause of action against an insurer for a
            breach of the duty to settle. Murphy, 17 Cal. 3d at 941. When a carrier
27
            breaches the duty to settle, the injured insured is allowed to recover, among
28          other damages, emotional distress and punitive damages suffered from the

                                                   6
                                                                                19-CV-1173-CAB-NLS
 1         defendant’s tortious breach. Id. at 942. The Murphy Court took note that part
           of the damages recoverable from a breach of the duty to settle arises from the
 2
           “personal tort aspect of the bad faith cause of action.” Id. (emphasis added)
 3         (citing Crisci v. Security Ins. Co., 66 Cal. 2d 425, which discusses the injury
           of mental and emotional suffering.) Because that tort was purely personal and
 4
           thus unassignable, the same would be true for the emotional distress and the
 5         punitive damages permitted by that tort. See Schlauch v. Hartford Accident
           & Indem. Co, 146 Cal. App. 3d 926, 931 (1983) (finding an insured may
 6
           assign the breach of contract aspect of the bad faith claim but not the tort
 7         aspect). So in actuality, the issue before the Murphy Court was the
           assignability of a particular claim, not the assignability of a particular remedy.
 8
           Murphy declared punitive damages unassignable because the underlying
 9         action was unassignable. It would then appear that whether punitive damages
           may be assigned does not rely on the nature of the relief, instead it relies upon
10
           the nature of the cause of action it is brought under.”
11
     Diehl, 2014 WL 295468, at *12.
12
           Likewise, the Court does not agree with Defendants’ characterization of Murphy,
13
     and “does not find Murphy to establish a blanket rule precluding the assignment of punitive
14
     damages in any and all actions.” Id. at *14. Similar to Diehl, here this Court “is not dealing
15
     with . . . a ‘purely personal’ tortious breach.” Id. at *13.
16
           Accordingly, in the instant action, Plaintiff is not attempting to recover punitive
17
     damages for a purely personal tort action, and therefore assignment of a right to recover
18
     punitive damages is not precluded. However, Plaintiff must still adequately plead the
19
     requisite elements to warrant a sufficient claim for punitive damages.
20
                         2. Sufficiency of Plaintiff’s Punitive Damages Claim
21
           To recover punitive damages in California, one must show by clear and convincing
22
     evidence “that the defendant has been guilty of oppression, fraud, or malice.” Cal. Civ.
23
     Code § 3294(a). In Diehl, the court demonstrated that punitive damages for intentional
24
     misrepresentation were assignable, but the plaintiff’s allegations were too conclusory to
25
     render a claim sufficiently pled. Id. at *14. Pursuant to Cal. Civ. Code § 3294: “(1)
26
     ‘Malice’ means conduct which is intended by the defendant to cause injury to the plaintiff
27
     or despicable conduct which is carried on by the defendant with a willful and conscious
28

                                                    7
                                                                                 19-CV-1173-CAB-NLS
 1   disregard of the rights or safety of others. (2) ‘Oppression’ means despicable conduct that
 2   subjects a person to cruel and unjust hardship in conscious disregard of that person’s rights.
 3   (3) ‘Fraud’ means an intentional misrepresentation, deceit, or concealment of a material
 4   fact known to the defendant with the intention on the part of the defendant of thereby
 5   depriving a person of property or legal rights or otherwise causing injury.” Cal. Civ. Code
 6   § 3294.
 7         Here,    Plaintiff   alleges   under    its   claim    for   breach   of   professional
 8   duty/negligence/gross negligence, “Upon information and belief, VMA and BDS were also
 9   grossly negligent and/or recklessly breached their duties to the Plaintiff, entitling the
10   Plaintiff to an award of damages and for an award of punitive damages against VMA and
11   BDS.” [Doc. No. 1 at ¶ 61.] Plaintiff has not alleged sufficient facts to support an inference
12   of malice, oppression, or fraud on the part of Defendants.
13         Accordingly, Plaintiff has failed to sufficiently plead a claim to recover punitive
14   damages but has raised facts in its opposition that suggest to the Court it should allow leave
15   to amend. Therefore, Plaintiff’s claim to recover punitive damages is dismissed with leave
16   to amend to sufficiently plead malice, oppression, or fraud on the part of Defendants.
17         V.      CONCLUSION
18         For the foregoing reasons, the Court GRANTS Defendants’ motions to dismiss the
19   complaint [Doc. No. 16, 17], with leave to amend the deficiencies identified above.
20         Plaintiff shall file an amended complaint by September 27, 2019. Failure to do so
21   will result in a final judgment of dismissal. Defendants must respond to any amended
22   complaint within the time required by the applicable rules.
23         It is SO ORDERED.
24   Dated: September 6, 2019
25
26
27
28

                                                   8
                                                                                 19-CV-1173-CAB-NLS
